977 F.2d 581
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Edward GREEN, Petitioner-Appellant,v.John C. RUNDA, Chairman, Kentucky State Parole Board;Burnett Napier, Chairman, Kentucky State Parole Board;  RonSimmons, Chairman, Kentucky State Parole Board;  PhilMiller, Parole Officer for Department of Corrections;  LouKaribo, Member, Kentucky State Parole Board;  Hellen H.Howard, Member, Kentucky State Parole Board;  NewtonMcGravy, Member, Kentucky State Parole Board;  Jonie A.Mueller, Member, Kentucky State Parole Board;  Lou Ball,Member, Kentucky State Parole Board, Respondents-Appellees.
No. 92-5635.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1992.

1
Before KENNEDY and MILBURN, Circuit Judges, and POTTER, Senior District Judge.*

ORDER

2
Donald Edward Green, a Kentucky state prisoner, requests the appointment of counsel on appeal from the dismissal of his petition for a writ of habeas corpus under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Green was convicted in 1971 of two counts of aiding and abetting a rape, voluntary manslaughter, two counts of armed robbery, and rape and was sentenced to a total of twenty-two years imprisonment.   He was released on parole in 1977.   In 1980, he was released from active parole supervision but was specifically informed that this was not a final discharge and that he was subject to reincarceration for a parole violation.   In 1986, Green was convicted in Colorado of sexual assault on a child and in Wyoming of attempted arson, felonious destruction of property, and being a felon in possession of a firearm.   Kentucky issued a parole violator detainer;  Green was returned to Kentucky in 1988.   His parole was revoked and he began serving the remainder of his twenty-two year sentence.


4
Believing that he had not violated parole because he should have been discharged from parole, or that at least he should receive credit towards his sentence for the time spent on parole, Green unsuccessfully sought relief in the state courts and then initiated this lawsuit.   The magistrate judge recommended that the petition be dismissed, as it raised only state law claims.   The district court adopted this recommendation over Green's objections.


5
Upon review, it is concluded that this petition was properly dismissed, as questions of state law are not a basis for federal habeas relief.   See Estelle v. McGuire, 112 S. Ct. 475, 480 (1991).   Accordingly, the request for counsel is denied and the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation